 417309 NLRB No. 65BABY WATSON CHEESECAKE1Respondent Employer has excepted to some of the judge's credi-bility findings. The Board's established policy is not to overrule an
administrative law judge's credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.2The judge's decision contained certain discrepancies between hisfindings and his conclusions of law. The Conclusions of Law have
been amended, where necessary, to conform to his findings.Member Oviatt finds it unnecessary to rely on the judge's citationto Somerset Welding, 304 NLRB 32 (1991), in which he dissentedin part.Baby Watson Cheesecake, Inc. and Local 810,International Brotherhood of Teamsters, AFL±
CIORetail, Wholesale, Warehouse & Production Em-ployees InternationaL Union and Local 810,International Brotherhood of Teamsters, AFL±
CIO and Baby Watson Cheesecake, Inc., Party
in Interest. Cases 2±CA±25409, 2±CA±25411,and 2±CB±14035November 9, 1992DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn June 4, 1992, Administrative Law Judge StevenDavis issued the attached decision. Respondent Em-
ployer filed exceptions and a supporting brief, and the
General Counsel filed a brief in support of the judge's
decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2as modified and to adopt the recommendedOrder.CONCLUSIONSOF
LAW1. Respondent Employer Baby Watson Cheesecake,Inc. is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act.2. Local 810, International Brotherhood of Team-sters, AFL±CIO (Local 810) and Retail, Wholesale,
Warehouse and Production Employees International
Union (RWWPE) are labor organizations within the
meaning of Section 2(5) of the Act.3. By threatening employees with discharge if theydid not sign an authorization card for RWWPE, Re-
spondent Employer violated Section 8(a)(1) and (2) of
the Act.4. By threatening to close its factory rather than rec-ognize Local 810, and by threatening to close its fac-
tory if its employees selected Local 810 as their collec-tive-bargaining representative, Respondent Employerviolated Section 8(a)(1) of the Act.5. By threatening to withhold and withholding em-ployee paychecks when employees refused to sign au-
thorization cards for RWWPE, Respondent Employer
violated Section 8(a)(1), (2), and (3) of the Act.6. By promising to pay employees' dues owed toRWWPE, Respondent Employer violated Section
8(a)(1) and (2) of the Act.7. By threatening to terminate and permanently re-place unfair labor practice strikers, Respondent Em-
ployer violated Section 8(a)(1) of the Act.8. By granting recognition to RWWPE and enteringinto a collective-bargaining agreement with it contain-
ing a union-security clause, and implementing the
clause, Respondent Employer violated Section 8(a)(1),
(2), and (3) of the Act.9. By deducting dues for RWWPE from the pay-checks of its employees without uncoerced majority
support for RWWPE, Respondent Employer violated
Section 8(a)(1), (2), and (3) of the Act.10. The following unit is appropriate for the pur-poses of collective-bargaining within the meaning of
Section 9(b) of the Act:All production and maintenance employees andshipping employees of the Employer employed at
its facility, excluding all clerical employees, and
guards, professional employees and supervisors as
defined in the Act.11. Since October 28, 1991, Local 810 has been theexclusive collective-bargaining representative of the
employees set forth in the appropriate collective-bar-
gaining unit.12. By the conduct set forth in paragraphs 3 through9, above, the Respondent Employer has undermined
the majority status of Local 810, and has precluded
any likelihood that a fair election could be held.13. By refusing to recognize and bargain with Local810 in the above-defined collective-bargaining unit
since October 28, 1991, Respondent Employer has vio-
lated Section 8(a)(5) and (1) of the Act.14. By accepting recognition as exclusive collective-bargaining representative from Respondent Employer
on November 1, 1991, and by executing a collective-
bargaining agreement on that date which contained a
union-security clause, which was implemented,
RWWPE violated Section 8(b)(1)(A) and (2) of the
Act.15. By its letter to employees dated December 12,1991, advising them that they must pay their financial
obligations to RWWPE or face discharge, RWWPE
violated Section 8(b)(1)(A) and (2) of the Act.16. By accepting dues deductions from employeesremitted by the Respondent Employer, RWWPE vio-
lated Section 8(b)(1)(A) and (2) of the Act. 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Briefs were due on May 8, 1992. Respondent Employer sent aletter dated May 7 to the associate chief administrative law judge,
requesting an extension of time to file a brief. The letter was re-
ceived on May 10, after the time for filing briefs had expired. The
request was denied as untimely. I have considered all the arguments
made by Respondent Employer in the evidence received, including
the arguments made at the district court proceeding.17. RWWPE did not engage in unfair labor prac-tices, as alleged in the complaint, by receiving assist-
ance and support from the Respondent Employer when
the Respondent Employer (a) threatened its employees
with discharge if they did not sign a card for RWWPE,
(b) threatened to and withheld employees' paychecks
when they refused to sign a card for RWWPE, or (c)
promised to pay employees' membership dues owed to
RWWPE.18. The unfair labor practices found above constituteunfair labor practices affecting commerce within the
meaning of Section 2(6) and (7) of the Act.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that Respondent Employer Baby Watson
Cheesecake, Inc., New York, New York, its officers,
agents, successors, and assigns, and Respondent Union
Retail, Wholesale, Warehouse & Production Employ-
ees International Union, its officers, agents, and rep-
resentatives, shall take the action set forth in the Order.Larry Singer and Belinda Lerner, Esqs., for the GeneralCounsel.Stuart Bochner, Esq. (Horowitz & Pollack, P.C.), of SouthOrange, New Jersey, for the Respondent Employer.Larry Cole, Esq. (Cole & Cole, Esqs.), of Jersey City, NewJersey, for the Respondent Union.Joel Roth, Esq., of New York, New York, for Local 810.DECISIONSTATEMENTOFTHE
CASESTEVENDAVIS, Administrative Law Judge. Pursuant tocharges filed in Cases 2±CA±25409 and 2±CA±25411 on
November 4 and 5, 1991, respectively, by Local 810, Inter-
national Brotherhood of Teamsters, AFL±CIO (Local 810) a
consolidated complaint was issued against Baby Watson
Cheesecake, Inc. (Respondent Employer or Employer) on
January 7, 1992. Pursuant to a charge filed in Case 2±CB±
14035 on January 14, 1991, by Local 810, a complaint was
issued against Retail, Wholesale, Warehouse & Production
Employees International Union (Respondent Union or
RWWPE) on January 24, 1992.The complaint against Respondent Employer alleges essen-tially that in early October 1991, Local 810 began an organi-
zational campaign among Respondent Employer's employees
and, thereafter, following a demand for recognition, Re-
spondent Employer threatened employees with discharge if
they did not sign a card for Respondent Union; threatened
to close before it would recognize Local 810 and, if the em-
ployees selected Local 810 as their representative; threatened
to and withheld employee paychecks when they refused to
sign a card for Respondent Union; promised to pay employ-ees' dues owed to Respondent Union; and threatened to ter-
minate and permanently replace unfair labor practice strikers
if they did not return to work by a certain date. The com-
plaint also alleges that Respondent Employer assisted Re-
spondent Union by coercing employees to sign cards for it,and granted recognition to Respondent Union and enteredinto a collective-bargaining agreement with it containing a
union-security clause, notwithstanding that Respondent Union
did not represent an uncoerced majority of the unit, and even
though a valid petition had been filed by Local 810.Finally, the complaint alleges that Respondent Employerunlawfully refused to bargain with Local 810, and requests
that a bargaining order be issued to remedy the unfair labor
practices.The complaint against Respondent Union alleges essen-tially that Respondent Union received assistance and support
from Respondent Employer through certain actions of Re-
spondent Employer, set forth above, and also alleges that Re-
spondent Union threatened employees that it would seek
their discharge if they failed to meet their financial obliga-
tions to Respondent Union.The complaint also alleged that Respondent Union, by itsshop steward, threatened that it would seek the discharges of
employees if they did not sign an authorization card for it.
No evidence was presented as to this allegation. In his
posthearing brief, The General Counsel requested permission
to withdraw that allegation of the complaint. No opposition
to that request has been received, and the General Counsel's
request is accordingly granted.The complaints allege violations of Section 8(a)(1), (2),(3), and (5) and Section 8(b)(1)(A) and (2) of the Act as to
the above activities.Respondents filed answers which denied the material alle-gations of the complaints, and on February 26, 1992, an
order further consolidating cases was issued, consolidating
the above cases for hearing.On March 16, 1992, a hearing was held before me in NewYork City.On the evidence presented in this proceeding, and my ob-servation of the demeanor of the witnesses and after consid-
eration of the brief filed by the General Counsel, I make the
following1FINDINGSOF
FACTI. JURISDICTIONRespondent Employer, a domestic corporation having anoffice and place of business at 601 West 26 Street, New
York City, has been engaged in the retail and nonretail busi-
ness of baking and distributing Baby Watson Cheesecakes.
Annually, Respondent Employer purchases and receives
products, goods, and materials at its facility valued in excess
of $50,000 directly from enterprises located outside New
York State. Respondent Employer admits, and I find, that it
is an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.Respondent Employer also admits, and I find, that Local810 and Respondent Union are labor organizations within the
meaning of Section 2(5) of the Act. 419BABY WATSON CHEESECAKE2The payroll lists Donato A. Salas, who was paid $6.50 per hour.There is no listing for Alberto Salas. The card of Alberto Salas was
received in evidence, which states that he is paid $6.50 per hour.
Apparently, Donato Salas is known as Alberto, and I will count the
card of that individual.3Some of the spellings of the employees' names differ betweenthe transcript, and the authorization cards and the payroll. I have
used the names as spelled in the payroll and the authorization cards
as being the most accurate.4There is no Carla Santos on the payroll, and no authorizationcard bearing that name has been received in evidence. However,
Jamie Santos is on the payroll and that person's card, signed on Oc-
tober 7, 1991, is in evidence. Jamie Santos' home address, starting
date and wage, set forth on the payroll and on the authorization card
compare favorably. However, since her card has not been authenti-
cated, I will not count it.III. THEALLEGEDUNFAIRLABORPRACTICES
A. Facts1. BackgroundThe General Counsel filed a petition with the UnitedStates District Court for the Southern District of New York,
seeking relief pursuant to Section 10(j) of the Act. On March
9 and 10, 1992, a hearing was held before United States Dis-
trict Judge Leonard B. Sand. At the Board hearing, the par-ties stipulated that the evidence received at the district court
hearing be received at the Board hearing. The parties further
stipulated that the testimony adduced at the court hearing
would be accepted for the truth of the matters asserted and
would not be objectionable as hearsay evidence. In addition,
at the Board hearing, certain stipulations were received.Mario D'Aiuto, the owner and founder of Respondent Em-ployer, was first contacted by RWWPE in about 1985, when
he first opened his factory. At that time he employed six or
seven employees. The RWWPE representative introduced
himself, and D'Aiuto agreed to sign a contract with the
RWWPE. The representative then signed up six employees:
George Elias, Leo Fernandez, Eugene Finnegan, Frank
Gerado, Fanny Gomez, and George Scavalopos.The parties stipulated that at the time of the instant hear-ing, George Elias, Leo Fernandez, and Eugene Finnegan
were statutory supervisors and not part of the collective-bar-
gaining unit. They also stipulated that Frank Gerado was
Mario D'Aituo's brother-in-law, who was deceased at the
time of the hearing, and that Fanny Gomez was no longer
employed at the Employer. George Scavalopos was still em-
ployed at the time of the hearing, but not in the collective-
bargaining unit.Those six employees were the only ones for whom dueswere paid to RWWPE by the Employer. As to the source of
the funds, D'Aiuto stated that dues were deducted from the
paychecks of the six employees. Reporting forms were re-
ceived in evidence which indicate that dues-deduction pay-
ments were made for the six employees in 8 months of 1988,
each month in 1989 and 1990, and 8 months in 1991. It
should be noted that Raphael Griffin, a delegate for
RWWPE, stated that the Employer always sent payments
owed (apparently the dues money as set forth in the reporting
forms) but did not always send the reporting forms.D'Aiuto stated that a representative from RWWPE ap-peared every 3 years or sent a new collective-bargaining
agreement. A contract was received in evidence which stated
that its effective dates were from November 4, 1988, to No-
vember 4, 1991. That agreement was negotiated in D'Aiuto's
office, during which time a representative from RWWPE told
him that the new contract would be similar to the prior
agreement, and D'Aiuto agreed to that.D'Aiuto admitted that it was his responsibility to properlyreport the names of those employees who left the Employer's
employ, and those who were hired, and to remit union dues
payments for those employees. However, he conceded not
doing so, stating that although his business grew to 50 em-
ployees at the time of the incidents here, he continued to re-
port only the six original employees. His reasons for ``hid-
ing'' the increased complement of employees were that his
business was suffering financially, had a huge debt, and he
wished to limit his expenses. D'Aiuto stated that the Em-ployer began making a profit only since about March 1991,but even then did not report the proper number of employees
on its payroll.D'Aiuto testified that he complied with the wage and hourprovisions of the 1988 contract and the vacation clause.
However, he also testified that when a decision was made
concerning a starting salary or raises, he based such deci-sions on the economic interests of the Employer and on the
merits of the employee. He used the contract as a ``param-
eter'' but did not adhere to it ``religiously.'' No grievances
were filed pursuant to the contract. The Union never dis-
cussed a disciplinary warning with D'Aiuto or filed a griev-
ance. The layoff-seniority provision was never utilized.In this respect, D'Aiuto conceded that as of October 1991,his employees were not aware that the Employer had a rela-
tionship with any union, and that he did not tell newly hired
workers of the existence of RWWPE. Indeed, employees Sal-
vador Into and Jose Colon stated that during their 4-year and
1-1/2 year tenure with the Employer, respectively, they never
knew of the existence of a union, and were never told that
any union represented the employees.2. The organizing driveJose Cuevas, a Local 810 organizer, was contacted by em-ployee Leon Garcia, who sought representation by that Union
for the Employer's employees. On October 5, 1991, a meet-
ing was held at the office of Local 810, at which the follow-
ing employees were present: Jose Colon, Leon Garcia, Oscar
Guzman, Santiago Miranda, Juan Ramos, Alberto Salas, and
Marcelino Sierra. Also in attendance were Union Agents
Cuevas, Jay Silverman, and Gary Stevenson.At the meeting, benefits of union membership were ex-plained, as was the procedure for obtaining such member-
ship, and the seven employees signed cards authorizing Local
810 to represent them.2Union Agents Silverman and Steven-son saw the employees sign the cards. Additional, blank
cards were given to Leon Garcia, who was instructed to so-
licit his coworkers. Garcia gave cards to employee Salvador
Into. They both obtained signed cards from their fellow em-
ployees.Garcia stated that he solicited the following employees andsaw them sign cards for the Union:3Marco Andrade, Sal-vador Into, Louis Chaca, Jose Colon, Jose Romero, Carla
Santos,4Juan Santos, Angel Valentin, Samuel Valentin,Marco Vargas, and Gerardo Vasquez. 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5There is no Magdalupe Aquilar on the payroll. Her authorizationcard was difficult for Barrera to read. I have not counted that card.6Barrera identified this person as Juan Moralez, but it is clearfrom the card, and the order of the cards as presented to the witness
and received in evidence, that the card signer was Morel.7Barrera identified this card signer as Rosalie Noto. However itis clear from the order of the cards presented to him, as received
in evidence, and the pronunciation of ``Rosalie Noto,'' as transcribed
by the court reporter, that the employee whose card he was identify-
ing was Rosa Reynoso.8Although there is no direct evidence that Daywantie Ramdeo isthe wife of Chateram, there is no other Ramdeo on the payroll, and
the authorization cards of the Ramdeos indicate that they live at the
same address. Accordingly, I shall draw an inference that Daywantie
is the wife of Chateram Ramdeo, and that Barrera received
Daywantie's card at the same time that he received Chateram's.9I have excluded from this computation Jose Soto, as to whomthe parties were in dispute.10Although D'Aiuto also stated that he urged those employees tosign cards for RWWPE who ``wished to sign,'' it appears that such
workers were given little choice, since D'Aiuto also told them that
they needed to sign such a card to remain employed by the Em-
ployer.11Soto's supervisory and agency status, which is in issue, will bediscussed, infra.12Those employees are James Chen, Jose Fernandez, Clara Her-nandez Garcia, Elsa Guzman, Sabino Hernandez, Thomas Kofi, Mi-
chael Kwadwo, Dorotea Manrique, Matilde Marte, Chicel Peguero,
Rosa Reynosa, Maria Rivera, Joseph Watson, and Collins Yankey.13Garcia also testified that at the meeting with Local 810, MarioD'Aiuto threatened to close the factory rather than accept that union.
Inasmuch as this statement was not corroborated by others, particu-
larly the union agents who were present, I do not credit this state-
ment.Barrera stated that he solicited the following employeesand saw them sign cards for the Union: Magdalupe Aquilar,5Argentina Batista, Livio Castro, Donnell Cody, Norma Cruz,
Geovanny Fernandez, Fred Frimpong, Ana Gonzalez, Mi-
chael Kwadwo, Dorotea Manrique, Juan Batista Morel,6RosaReynoso,7Maria Rivera, James Robinson, Santiago Torres,Mayra Vizcaino, and Collins Picket Yankey. In addition,
Barrera stated that Chateram Ramdeo took a card for himself
and his wife, and returned them the following day, signed.
The cards of Chateram and Daywantie Ramdeo have been re-
ceived in evidence, and will be counted.8Also received inevidence is the card of Manuel Jesus Mota. Mota's card has
not been separately authenticated by any means. Although I
would ordinarily receive it since the union agents testified
that they received all these cards from the employees, never-
theless Mota's card cannot be given the same treatment be-
cause it bears a date of October 3, which is 2 days before
the first meeting which he did not attend. Thus, I will not
count Mota's card because it does not appear regular on its
face, and has not been separately authenticated. Barrera gave
all the signed cards in his possession to Garcia.Two more meetings were held at Local 810 with employ-ees of the Employer. At those meetings, Garcia gave Union
Agent Cuevas the cards that he and Barrera collected from
their coworkers. The employees elected an organizing com-
mittee to accompany the union agents when they requested
recognition of Respondent Employer.3. The appropriate bargaining unitThe parties stipulated that the appropriate bargaining unitincludes all production and maintenance employees and ship-
ping employees of the Respondent Employer employed at its
facility, excluding all clerical employees, and guards, profes-
sional employees and supervisors as defined in the Act.On October 28, 1991, Local 810 had signed authorizationcards from 35 employees who were members of the unit. Re-
spondent Employer's payroll for the period ending October
31, 1991, establishes that there were 46 employees employed
in the appropriate bargaining unit.9On October 28, 1991, three Local 810 agents visited Re-spondent Employer's facility. They met with a committee of
about eight employees of Respondent Employer, and together
spoke with Owner Mario D'Aiuto. The union agents intro-
duced themselves, told D'Aiuto that Local 810 represented a
majority of the employees, presented D'Aiuto with a recogni-tion agreement, and requested that he bargain with theUnion. D'Aiuto responded that he had his own union which
he was ``bringing in.'' The union agents asked that D'Aiuto
contact Local 810 quickly. Respondent Employer's answer
admits that Local 810 made a demand for recognition that
day.On the same day, October 28, Local 810 filed a petitionfor representation in Case 2±RC±21098 with the Board.4. The strikeThe following day, October 29, employee Leon Garciaphoned Local 810 Agent Cuevas, and told him that D'Aiuto
was distributing to employees authorization cards for another
union. Local 810 agents were also told that employees were
threatened with discharge if they did not sign such cards.
Garcia requested that Local 810 agents visit the shop. Mario
D'Aiuto testified that at about this time, he told Respondent
Employer's employees that he had the RWWPE union for
many years, and that employees must sign cards for that
union.10He directed Jose Soto, who speaks Spanish andEnglish, to have the employees sign the cards.11Employeeswere told that if they did not sign a card for RWWPE, Re-
spondent Employer could not ``guarantee them employ-
ment.''Fourteen unit employees signed RWWPE authorizationcards, dated October 29.12Raphael Griffin, a delegate forRWWPE, stated that he did not arrive at the shop until the
following day, October 30. Accordingly, the cards were so-
licited by Mario D'Aiuto and Jose Soto. In this respect, em-
ployee Jose Colon stated that Mario D'Aiuto asked him to
sign a card for RWWPE.At about noon that day, October 29, the 3 Local 810agents again visited the shop, and met with about 30 employ-
ees. The agents were told by certain employees that they
were being asked to sign cards for a different union, were
being forced to join a union which they did not select, and
were being threatened with discharge. Employee Leon Garcia
testified that the employees then decided to engage in a
strike due to D'Aiuto's (a) refusal to accept Local 810; (b)
pressure received on the job; (c) the long hours of work; and
(d) lack of job security.13Employee Salvador Barrera testi-fied that the employees suggested that they strike because
Mario D'Aiuto did not want to talk to them. They told the
agents that they wanted to take action by staging a protest
in the street. The union agents agreed, obtained some blank
picket signs from their cars, and 23 employees left the shop 421BABY WATSON CHEESECAKE14Union Agents Cuevas and Stevenson testified that it was theemployees' idea to take concerted action. Union Agent Silverman
stated that the Union proposed it. The difference is immaterial. The
important question is the reason for the strike, not who suggested
it.15The contract was actually due to expire on November 4.and began to picket.14The picket signs stated that the Em-ployer was unfair to its workers.I reject Mario D'Aiuto's testimony that the Local 810agents approached him for the first time after the strike had
begun. D'Aiuto testified that the strike occurred on October
28. In fact, it began on October 29, 1 day after Respondent
Employer admittedly received a demand for recognition from
Local 810.The first day of the strike, October 29, was a payday.Local 810 Agent Jose Cuevas went with three employees, in-
cluding Jose Colon, to Mario D'Aiuto's office. Cuevas told
D'Aiuto that the employees wanted their paychecks. D'Aiuto
replied that if they wanted their check, they should return to
work. D'Aiuto spoke privately to Colon, and asked him to
sign a card for RWWPE in order to receive his check. Colon
refused. Cuevas and the employees then left. About 30 min-
utes later, the employees received their paychecks on the
picket line.Local 810 Agent Jay Silverman testified that on October29, while on the picket line, he heard Luca D'Aiuto, the as-
sistant to the president, admitted supervisor and son of
Owner Mario D'Aiuto, tell employees that Respondent Em-
ployer would never sign with the Teamsters, and would close
the factory if it had to sign with the Teamsters. Local 810
Agent Gary Stevenson essentially corroborated Silverman's
testimony, adding that Luca made those comments about 12
times during the 2-week strike. Luca visited the picket line
each day.Local 810 Agent Gary Stevenson testified that that day heheard Luca and Soto say that no one would be allowed to
work unless they signed a card for RWWPE.Silverman and Stevenson stated that during the strike, theysaw Luca and Jose Soto hand out cards for RWWPE on the
picket line, telling the striking employees that if they signed
the card they could return to work. Silverman also testified
that while on the picket line, Luca told employees that
RWWPE offered a medical plan. Silverman asked how much
the dues were for RWWPE. Luca replied that the dues were
$17, but that the employees did not have to pay dues since
the Employer would pay union dues for the workers.During Silverman's duty on the picket line thereafter heheard Luca or Soto telling employees that if they did not re-
turn to work they would be discharged. Employee Salvador
Barrera also testified that he heard Soto telling the strikers
that if they did not want to sign a card for RWWPE they
would be discharged. Barrera also heard Soto tell an agentof Local 810 that Mario D'Aiuto did not want Local 810,
and that he would prefer to close the plant than accept that
union.On October 29, the following letter, dated October 30 andsigned by Mario D'Aiuto, was given to each striking em-
ployee with his paycheck:As an employee of Baby Watson Cheesecake, Inc.,you are required to maintain membership in the Retail,
Wholesale, Warehouse and Production Employees Inter-
national Union. Under the agreement between the com-pany and the union, you have access to the grievanceand arbitration procedure to remedy any perceived
wrongs done you. You are hereby notified that unless
you return to your job by 10±31±91, your employment
will be terminated.A mailgram was sent on October 30 which was identicalto the letter set forth above, except that the last paragraph
reads as follows:You are hereby notified that unless you return to yourjob by November 1st, 1991, your employment will be
permanently replaced.5. The recognition of RWWPEMario D'Aiuto testified that when the Local 810 represent-atives requested recognition, he made them and his employ-
ees aware that Respondent Employer had a contract with an-
other union. He stated that he did so, not only to keep Local
810 out because he had heard ``stories'' about the reputation
of the Teamsters, but also because he preferred the less ag-
gressive and less antagonistic RWWPE, a union that he had
a relationship with for some time.Raphael Griffin, a delegate with RWWPE, stated that hearrived at the Respondent Employer's premises for the first
time on October 30, 1991, where he met with one or two
employees. Prior to that he was not responsible for servicing
that facility. The following day, October 31, he attended a
meeting at the Respondent Employer's premises with about
30 employees. Griffin explained to the workers that RWWPE
had a contract with Respondent Employer, which was due to
expire on November 1,15and that he was there to negotiatea renewal agreement. An employee negotiating committee
then developed contract demands.On November 1, Griffin, RWWPE Official JohnMongello, and the employee committee met with Mario
D'Aiuto and presented their demands, which included 5
weeks of vacation after 11 years of employment, and a den-
tal plan. Respondent Employer rejected those two demands,
but following a negotiation session that day, executed an
agreement, which purported to extend the expiring agree-
ment, and which provided for certain benefits. It should be
noted that as of November 1, no additional unit employees
had signed cards for RWWPE, apart from the 14 who had
signed cards dated October 29, 1991.Subsequently, a typed agreement was executed, which pro-vided that the new contract was effective from November 4,
1991, to November 4, 1994. The expiring agreement and the
new contract contained a union-security clause, requiring
membership in RWWPE as a condition of employment.The strikers returned to work in two groups, the first onNovember 4, and the second group on November 18.Beginning in the month of November 1991, RespondentEmployer deducted dues of $15 per month from the wages
of each unit employee, and remitted those amounts to
RWWPE.By letter dated December 12, 1991, RWWPE sent lettersto employees of Respondent Employer advising them that
pursuant to its contract with Respondent Employer, they
were required to pay an initiation fee and dues, beginning 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
November 1, 1991. The letter informed them that unless theirobligation of $17 was paid within 15 days, RWWPE would
request that Respondent Employer discharge them.B. Analysis and Discussion1. The supervisory and agency status of Jose SotoThe complaint alleges that Soto is a supervisor within themeaning of the Act, and an agent of the Respondent Em-
ployer. The Employer denies this. Soto did not testify.The evidence establishes that Jose Soto is employed in Re-spondent Employer's office. Also employed in the office are
Jenny Erato, the assistant to the president of the Employer
who is also Mario D'Aiuto's sister, and Carolyn Carlson, the
office manager. The parties stipulated that Erato and Carlson
are not members of the appropriate bargaining unit herein.Soto works in the accounts receivable department and per-forms general office work, using an adding machine. No one
contends that he is a unit employee, and the General Counsel
concedes that he is an office clerical employee.There is no evidence that Soto possesses any supervisoryauthority, or that he has exercised any.However, I find that there is sufficient evidence to findthat Soto was an agent of Respondent Employer from the be-
ginning of these incidents. Thus, Mario D'Aiuto testified that
when confronted with the demand for recognition by Local
810, he determined to inform the employees of the Employ-
er's relationship with RWWPE. He further decided that it
was necessary that all the workers be made aware that they
were required to sign cards for that union. In furtherance of
that, D'Aiuto stated that he told Soto to solicit the employees
to sign cards for RWWPE. He utilized Soto because he was
bilingual, and most employees were Hispanic. He directed
Soto to tell the workers that the Employer has a union, that
union dues would be deducted from their wages, and that
they had to sign a card for that union in order to remain em-
ployed.In addition to these instructions from D'Aiuto, Soto waspresent with admitted Supervisor Eugene Finnegan on the
picket line and told the strikers that if they did not sign cards
for RWWPE, which he proffered, the Employer would fire
them.In order to determine whether an individual has apparentauthority to act for an employer, the Board considers wheth-
er, ``under all the circumstances, the employees would rea-
sonably believe that [the individual's] conduct reflected com-
pany policy and thus that [he] spoke and acted for manage-
ment'' or on its behalf. Futuramik Industries, 279 NLRB 185(1986); EDP Medical Computer Systems, 284 NLRB 1232,1263 (1987).Applying this principle to the facts, as Soto was used bythe Employer as a conduit for information to the Spanish-
speaking employees because of his understanding of that lan-
guage, Soto relayed information from D'Aiuto to the work-
ers. In addition, he engaged in the same conduct, soliciting
employees to sign cards for RWWPE, and had discussions
concerning the need for them to sign for that union, that
D'Aiuto did. In addition, Soto appeared with supervisor
Finnegan on the picket line, during which times they both
spoke to employees with the same messageÐsign a card for
RWWPE.Accordingly, employees could reasonably believe thatSoto's conduct reflected company policy, and that Soto
spoke and acted for management. Futuramik, supra.Therefore, I find and conclude that Soto was an agent ofRespondent Employer at all times material herein.2. Interference with the rights of employeesMario D'Aiuto conceded that on October 29, he directedJose Soto to have the employees sign cards for RWWPE and
such employees were told that Respondent Employer could
not guarantee them employment unless they signed such
cards. There was other evidence that employees were told on
the picket line that no one would be allowed to work unless
he signed a card for RWWPE, and also if they did not want
to sign such a card they would be discharged. Also, an em-
ployee heard Employer Agent Soto say that Mario D'Aiuto
did not want Local 810, and would ``prefer to close the
plan[t]'' if that union came in. Also, Luca D'Aiuto told the
strikers that the employer would close the factory if it had
to sign with Local 810.Accordingly, these threats that employees would not bepermitted to work unless they signed a card for RWWPE,
and that they would be discharged unless they signed such
a card violate Section 8(a)(1) and (2) of the Act. Jayar MetalFinishing Corp., 297 NLRB 603, 605 (1990).Respondent Employer's threat that it would close its fac-tory constitutes unlawful interference with employee rights
and violates Section 8(a)(1) of the Act. Brown TransportCorp., 296 NLRB 552 (1989).I reject Respondents' argument that the union-securityclause in the expiring collective-bargaining agreement per-
mitted them to insist that employees sign cards for RWWPE,as a condition of employment, pursuant to that clause. As
will be discussed, infra, RWWPE had lost its majority status
as of the time that the employees were required to sign cards
for RWWPE, and Respondents had notice of that fact. Ac-
cordingly, RWWPE was not entitled to a presumption of
continuing majority status. S.M.S. Automotive Products, 282NLRB 36, 45 (1986).A letter dated October 30 given to the strikers, advisedthem that unless they returned to work by October 31, their
``employment will be terminated.'' A confirming mailgram
advised that unless they returned to work by November 1,
they would be permanently replaced. Inasmuch as I find, as
discussed below, that the strike engaged in by the employees
was an unfair labor practice strike from its inception, I find
that the strikers had the status of unfair labor practice strikers
and, as such, could not be discharged or permanently re-
placed, as threatened by Respondent Employer. The letter
clearly interfered with the employees' right to strike.The Board considered an identical situation in DaytonAuto Electric, 278 NLRB 551 fn. 2 (1986), in which twomailgrams were sent to the strikers. The first warned that un-
less they reported to work by a certain date, they would be
terminated. The second advised them to disregard the earlier
mailgram, and stated that unless they reported to work by a
certain date, they would be ``replaced not terminated.'' The
Board found a violation as to the first mailgram, and also
that the second failed to satisfy the standards for an effective
repudiation as set forth in Passavant Memorial Hospital, 237NLRB 138 (1978). The facts here are stronger since Re-
spondent Employer did not tell the strikers to disregard the 423BABY WATSON CHEESECAKEletter, and in addition, the Passavant criteria have not beensatisfied. Accordingly, I find that the letter and mailgram
violate Section 8(a)(1) of the Act.Respondents also argue that the strike was unprotected be-cause of the no-strike clause in the expiring collective-bar-
gaining agreement. Inasmuch as found infra, that the strike
was an unfair labor practice strike, the employees' strike ac-
tion was protected despite this provision. Vanguard Tours,300 NLRB 250 (1990). Of course, the employees were not
aware of the existence of the collective-bargaining agree-
ment, much less its no-strike clause, at the time of the strike.3. Respondent Employer's withholding of paychecksThe first day of the strike, October 29, was a payday.While the employees were picketing that day, Local 810
Agent Cuevas requested that the employees receive their
checks. Mario D'Aiuto told him that the employees should
return to work if they wanted to be paid, and also told em-
ployee Colon that he should sign a card for RWWPE in
order to receive his check.In Indiana & Michigan Electric Co., 236 NLRB 986(1978), the Board held that the respondent's withholding of
accumulated leave, constituting pay which had already been
earned, violated Section 8(a)(3) and (1) of the Act. Pursuant
to the employer's policy, adopted after a strike began, em-
ployees would receive such pay when they returned to work.the Board found that the employer's leave policy was de-
signed to force employees to abandon the strike, and there-
fore was a retaliation for their exercise of their Section 7
rights.Similarly, Respondent Employer told its striking employ-ees that they should return to work if they wanted to be paid.
Thus its action, like that of the employer in Indiana &Michigan, was ``calculated to force employees to abandonthe strike.'' 236 NLRB at 987. Such conduct violated Sec-
tion 8(a)(3) and (1) of the Act. I am aware that the withhold-
ing of the employees' paychecks was temporary, in that only
about 30 minutes elapsed before the paychecks were deliv-
ered on the picket line. However, the initial refusal to tender
the paychecks was coercive, regardless ot the brief period of
time that the paychecks were actually withheld.4. The offer to pay duesAs set forth above, Respondent Employer's supervisorLuca D'Aiuto told employees on the picket line that the em-
ployer would pay the employees' dues payments to
RWWPE. Such an offer violates Section 8(a)(2) and (1) of
the Act. Christopher Street Corp., 286 NLRB 253, 256(1987).5. The complaint against RWWPEThe complaint against RWWPE alleges, in part, thatRWWPE violated Section 8(b)(1)(A) and (2) by receiving as-
sistance and support from Respondent Employer, by virtue of
the Employer's actions, set forth above.Specifically, the complaint alleges that RWWPE receivedassistance and support from the Employer when the Em-
ployer (a) threatened its employees with discharge if they did
not sign a card for RWWPE; (b) threatened to and withheld
employees' paychecks when they refused to sign a card forRWWPE; and (c) promised to pay employees' membershipdues owed to RWWPE.The General Counsel cites no authority, and I have foundnone, in which a union may be charged with the above viola-
tions, although committed by an employer. The acts above
were committed by the Respondent Employer. No union ac-
tion has been shown or proven. In order to establish a viola-
tion against RWWPE in these circumstances, there must be
some union action undertaken. The sections of the Act relied
upon by the General Counsel require, for Section 8(b)(1)(A)
that the union ``restrain or coerce employees'' and, for Sec-
tion 8(b)(2) that the union ``cause or attempt to cause an em-
ployer to discriminate against an employee.''The General Counsel does not argue that RWWPE didanything affirmative as to the above actions. He argues that
Respondent Employer's actions were designed to ensure that
RWWPE benefitted from the Employer's actions, and there-
fore RWWPE, having received the fruits of such conduct, is
liable therefor. However, unlike the situation, discussed infra,
where RWWPE affirmatively accepted recognition and dues
payments, it cannot be said that RWWPE engaged in any
proscribed conduct by virtue of the Employer's activities.A Section 8(b)(2) finding may only be made where a``requisite causal nexus'' between the union and the employ-
er's action is established. Laborers Local 158 (Contractorsof Pennsylvania), 280 NLRB 1100 (1986). The GeneralCounsel has not proven such a nexus. D.C. Construction Co.,276 NLRB 930, 933 (1985).Accordingly, I cannot find that RWWPE violated Section8(b)(1)(A) or (2) of the Act by the Employer's actions, set
forth above. I will therefore recommend dismissal of those
allegations of the complaint against RWWPE.6. The nature of the strikeThe complaint alleges that the strike was an unfair laborpractice strike from its inception. Respondent Employer de-
nies this allegation.A strike will be considered an unfair labor practicestrike if the record establishes that an unfair labor prac-
tice was a contributing cause of the strike. [Massachu-setts Coastal Seafoods, 293 NLRB 496 (1989).]The reasons for the strike must therefore be examined inorder to determine this issue. On October 29, Local 810
agents were told that employees were being threatened with
discharge if they did not sign cards for RWWPE. This was
corroborated by Mario D'Aiuto who testified that he toldEmployer agent Soto to tell employees that if they did not
sign a card for RWWPE, Respondent Employer could not
guarantee them employment. In fact, 14 unit employees
signed cards dated that day. Although it is not clear whether
those cards were signed before or after the strike began, a
proper inference may be drawn, based on the testimony that
cards were solicited before Local 810 was called that day,
that the unlawful statements were made prior to the strike.
Immediately prior to the decision to strike, Local 810 agents
were told by employees that they were being forced to join
a union not of their choosing, and were being threatened
with discharge. The Local 810 agents were told that employ-
ees wanted to take action by protesting in the street. Imme- 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
diately after the Local 810 agents were told of the Employ-er's actions, the employees struck.The evidence therefore supports a finding that the employ-ees engaged in the strike in order to protest Respondent Em-
ployer's requirement that they sign a card for RWWPE in
order to remain employed by the Employer and, if they did
not, face discharge. I have found that these threats are unfair
labor practices.Respondent argues that the strike was an economic strike,apparently relying upon the testimony of employee Garcia,
who stated that the workers struck because D'Aiuto would
not accept Local 810, and because of pressure received on
the job, the long hours of work, and lack of job security. Re-
spondent Employer also apparently relies upon the testimony
of employee Barrera, who stated that the strike was agreed
upon because D'Aiuto did not want to talk to them.There was no obligation upon Respondent Employer to``accept'' Local 810, or even to talk to it, inasmuch as the
Employer could, at the time of Local 810's request for rec-
ognition, rely upon its right to have a question of representa-
tion decided by the Board's election processes. However,
even Garcia's testimony supports a finding that the strike
was to protest the unfair labor practices of Respondent Em-
ployer. Thus, Garcia stated that the employees struck in order
to protest the pressure received on the job and the lack of
job security. Surely, this relates to the pressure of being re-quired to sign a card for RWWPE or face dismissal, and the
lack of job security relates to the ease with which one could
be discharged for not signing a card for a union one did not
choose.Accordingly, inasmuch as the strike took place, at least inpart, in order to protest the unfair labor practice, which I
have found, that Respondent Employer was threatening em-
ployees with discharge if they did not sign a card for
RWWPE, I find that the strike was an unfair labor practice
strike from its inception.Even assuming that the strike began as an economic strike,it is clear that the subsequent unfair labor practices, including
the threats to discharge the strikers, on the first day of the
strike, if they did not return to work, and other unfair labor
practices committed during the strike converted such an eco-
nomic strike to an unfair labor practice strike.7. The execution of a renewal collective-bargainingagreementThe complaint alleges that Respondent Employer granted,and RWWPE accepted recognition for the unit employees on
November 1, 1991, and that a collective-bargaining agree-
ment was unlawfully executed on that date notwithstanding
that RWWPE did not represent an uncoerced majority of the
employees in the unit, and notwithstanding that a valid peti-
tion had been filed on October 28, seeking an election
among that unit.On November 1, 1991, Respondents entered into a memo-randum collective-bargaining agreement, which purported to
extend the expiring agreement for 3 years, and which pro-
vided for certain additional benefits.The fact that a petition had been filed prior to the execu-tion of the renewal agreement has no legal effect upon the
issues herein. ``The mere filing of a representation petition
by an outside, challenging union will no longer require ...

an employer to withdraw from bargaining or executing acontract with an incumbent union.'' RCA Del Caribe, Inc.,262 NLRB 963, 964 (1982).However, the evidence does establish that RWWPE didnot represent an uncoerced majority of the Employer's unit
employees when it executed the collective-bargaining agree-
ment on November 1, 1991.On November 1, 1991, of the 46 employees in the appro-priate bargaining unit, RWWPE had signed authorization
cards from 14 such employees. All of those cards are dated
October 29, 1991. Accordingly, as of the date the memoran-
dum agreement was signed, a majority of respondent em-
ployer's employees had not signed authorization cards giving
RWWPE the right to represent them.Even as to those 14 individuals who did sign cards forRWWPE, as set forth above, I have found that on October
29, Owner Mario D'Aiuto and Jose Soto, the Employer's
agent, threatened employees with discharge if they refused to
sign a card for RWWPE. Under such circumstances, it can-
not be found that the authorization cards which RWWPE ob-
tained, which were dated October 29, were uncoerced. Ac-
cordingly, they may not be counted toward its majority rep-
resentation.Respondents, however, argue that the prior collective-bar-gaining agreement, effective from 1988 to November 4,
1991, was valid and that RWWPE was entitled to a presump-
tion of majority status, and accordingly, Respondents law-
fully required the employees to sign cards for RWWPE as
a condition of employment, as set forth in the expiring col-
lective-bargaining agreement.Although an incumbent union is presumed to rep-resent a majority of the employees for the purpose of
negotiating a new collective-bargaining agreement, this
presumption is not irrebuttable. ... the negotiation and

execution of a contract during the 60-day period prior
to the termination of the preexisting contract is unlaw-
ful if during that time the incumbent union has suffered
the loss of its majority status and the union and the em-
ployer are aware of this fact. Clark Equipment Co., 234NLRB 935, 937 (1978).First, there was no evidence that RWWPE ever rep-resented a majority of Respondent Employer's employees.
No findings are here being made concerning the lawfulness
or unlawfulness of the Respondent Employer's initial rec-
ognition of RWWPE sometime prior to 1988, or its execu-
tion of the collective-bargaining agreement with that union in
that year, as Section 10(b) of the Act precludes any findings
of violation. However, such activities may be examined in
order to shed light on the events which occurred thereafter.
Metropolitan Alloys Corp., 233 NLRB 966, 969 fn. 6 (1977).Inasmuch as the circumstances here are related to the expira-
tion of the 1988 contract and Respondent's claim that that
contract permitted certain of its actions herein, such as the
requirement that employees execute cards for RWWPE or
face discharge, it is appropriate that the initial recognition of
RWWPE and the manner in which the 1988 contract was
given effect, be looked into.As set forth above, sometime before 1988, RWWPE re-quested and received recognition from Respondent Employer.
Then, the RWWPE agent obtained signed cards from six in-
dividuals. Such recognition prior to RWWPE representing a 425BABY WATSON CHEESECAKEmajority of the unit employees would be unlawful. LadiesGarment Workers (Bernhard-Altman) v. NLRB, 366 U.S. 731(1961),At the time of the initial recognition, the six employeesconsisted of Gerado, who was D'Aiuto's brother-in-law, and
who was deceased at the time of the hearing, Elias,
Finnegan, Fernandez, all of whom were supervisors at the
time of the hearing, Fanny Gomez, who was no longer em-
ployed at the time of the hearing, and Scavalopos, who was
not a member of the bargaining unit at the time of the hear-
ing. Those six were the only persons who Respondent Em-
ployer reported to RWWPE as being employed by it, and re-
mitted dues for thereafter, notwithstanding that it employed
46 unit members at the time of the incidents at issue.In addition, Respondent Employer ``hid'' the increasingnumbers of employees from RWWPE, and also concealed
the existence of the RWWPE and the contract from its em-
ployees. Regarding compliance with the contract, Respondent
Employer obviously did not comply with the reporting re-
quirement which obligated it to properly report to RWWPE
the number of employees on its payroll. Although D'Aiuto
testified that he adhered to a number of contractual provi-
sions, it appears that as to those which may not have been
complied with, there was no way for the employees to know
that their conditions of employment were the subject of a
contractual agreement, or that any union represented them, so
that if any violations of the contract occurred, the employees
were not aware thereof, and the contractual grievance provi-
sions could therefore not be invoked.D'Aiuto testified that the first time he notified employeesof the existence of the contract with RWWPE was when he
was ``barraged'' by Local 810, and he had ``no choice'' but
to follow his ``moral duty'' and advise the employees that
they were represented by a union which they must join.Accordingly, the Employer was well aware, at the timethat it executed the memorandum agreement on November 1,
1991, that RWWPE did not represent a majority of its em-
ployees. Thus, of the six persons who had signed cards for
RWWPE in 1988, one was deceased, one was no longer em-
ployed, three were supervisors, and one was no longer in the
unit. In addition, the Employer knew that inasmuch as it had
concealed the existence of RWWPE from its employees, and
that it had paid dues for only six employees until November
1, 1991, and remitted such dues pursuant to a union-security
clause, that none of the other employees had designated
RWWPE as his collective-bargaining representative.Regarding knowledge of RWWPE that it no longer rep-resented a majority of the Employer's employees, RWWPE
argues that it satisfied its minimal obligation to police and
enforce the collective-bargaining agreement. RWWPE con-
tends that it was entitled to rely upon the Employer's report
that only six employees were employed by it, and was not
required to undertake any investigation as to the employee
complement. RWWPE further states that it believed that the
contract was being honored, and should not be penalized for
the Employer's admitted concealment of a much larger unit.The General Counsel argues, however, that RWWPE musthave known that it had lost its majority status in late October
1991. RWWPE agent Griffin saw the striking employees on
the picket line, and then sought to secure signed authoriza-
tion cards from the Employer's employees. At that point it
had no valid authorization cards from any of the Employer'semployees. The General Counsel argues that RWWPE musthave known that it lost its majority status because its rep-
resentative made annual visits to the Employer's premises to
obtain its signature on a renewal agreement, and should
have, with any diligence, realized that the numbers of em-
ployees employed far exceeded the number reported by the
Employer. RWWPE, on the other hand, argues that it was
entitled to rely upon the Employer's report of six employees,
and that it in good-faith believed that the Employer em-
ployed only six workers.I believe that the evidence supports a finding thatRWWPE was aware that it had lost its majority status when
it executed the renewal memorandum agreement on Novem-
ber 1, 1991. Thus, there was a complete lack of interest in
behalf of the Respondent Employer's employees by RWWPE
during the term of the 1988±1991 collective-bargaining
agreement. No efforts were made to ensure that the contract
was being enforced. RWWPE simply relied upon the fact
that it believed that the contract was being honored, and that
it believed that only six employees were employed by Re-
spondent Employer. RWWPE argues that no greater involve-
ment was required than this. That may be true. However, the
inquiry being made here is whether it was aware that it had
lost its majority status when it executed the renewal agree-
ment on November 1, 1991. At that time, RWWPE became
aware, even if it did not possess such knowledge prior there-
to, that (a) only 6 individuals had signed cards for RWWPE;
(b) there were 46 employees in the unit; (c) dues were being
remitted for only 6 individuals; (d) if it sought to speak with
its 6 members it would have found that they were either not
employed or not in the unit; and (e) a majority of the em-
ployees were on a picket line supporting another union.I accordingly find and conclude that Respondent Employerand RWWPE were aware that RWWPE had lost its majority
status when they negotiated and executed a renewal memo-
randum agreement on November 1, 1991. Clark EquipmentCo., supra.Therefore, Respondent Employer's recognition of RWWPEat a time when RWWPE did not represent an uncoerced ma-
jority of the unit employees, and Respondent Union's accept-
ance of such recognition at that time violated the Act. More-
over, the negotiation and execution of the memorandum
agreement of November 1, 1991, and the collective-bargain-
ing agreement of November 4, 1991, which contained a
union-security clause violated Sections 8(a)(1)(2) and (3) and
8(b)(1)(A) and (2) of the Act. S.M.S. Automotive Products,282 NLRB 36 (1986).In addition, since November 1, 1991, dues deductions havebeen made from the paychecks of the Employer's employees,
and remitted to RWWPE. Such deductions and remittances,
in the absence of uncoerced employee authorizations there-
fore violate Sections 8(a)(1),(2), and (3) and 8(b)(1)(A) and
(2) of the Act. Jayar Metal Finishing Corp., 297 NLRB 603.Moreover, the RWWPE letters to employees dated Decem-ber 12, 1991, advising them that they must pay their finan-
cial obligations to the RWWPE or face discharge, constitute
the enforcement of a union-security clause in an unlawful
collective-bargaining agreement, and accordingly violated
Section 8(b)(1)(A) and (2) of the Act. A.M.A. Leasing, 283NLRB 1017, 1024 (1987). 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8. The propriety of a bargaining orderOn October 28, 1991, Local 810 possessed signed author-ization cards from 35 of the 46 employees employed in the
appropriate collective-bargaining unit.I have found that immediately upon learning of its em-ployees' interest in Local 810, Respondent Employer em-
barked upon an aggressive campaign to undermine their sup-
port for that union, and attempt to coerce them into support-
ing RWWPE.Specifically, I have found that Respondent Employerthreatened its employees with discharge if they did not sign
cards for RWWPE; threatened its employees that it would
close its factory rather than recognize Local 810; promised
to pay employees' membership dues in RWWPE; threatened
striking employees with discharge; and withheld employees'
paychecks and conditioned the issuance of such paychecks
on their signing cards for RWWPE.I have also found that Respondent Employer unlawfullyrecognized RWWPE when RWWPE did not represent an
uncoerced majority of Respondent Employer's employees,
and enforced a union-security clause affecting those employ-
ees.The Supreme Court held in NLRB v. Gissel Packing Co.,395 U.S. 575, 614±615 (1969), that whereThe possibility of erasing the effects of past practicesand of ensuring a fair election (or a fair rerun) by the
use of traditional remedies, though present, is slight and
... employee sentiment once expressed through cards

would, on balance, be better protected by a bargaining
order, then such an order should issue.Here, the threats of plant closure and discharge ``not onlyare `hallmark' violations but are `among the most flagrant'
of unfair labor practices.'' Somerset Welding & Steel, 304NLRB 32 (1991)These threats were conveyed by senior management offi-cials, Mario D'Aiuto, the owner, and his son Luca, and also
by Jose Soto, the Employer's agent. The timing of the
antiunion campaign, occurring immediately after Local 810
made its demand for recognition, heightened its impact on
the employees. Astro Printing Services, 300 NLRB 1028(1990).In addition, the unfair labor practices were disseminated toall of the relatively small number of employees in the unit.
See Gupta Permold Corp., 289 NLRB 1234, 1259 (1988) (42employees). The Employer attempted to have all its employ-
ees sign cards for RWWPE, and those who supported Local
810 went on strike immediately after the onset of the Em-
ployer's unfair labor practices. The Employer then attempted
to persuade them on the picket line to abandon their support
for Local 810, and support RWWPE.Moreover, while on the picket line, Respondent Employersought to induce its employees to abandon Local 810 by ad-
vising them that if they signed a card for RWWPE they
could return to work, and then threatened them with dis-
charge when they did not return. Furthermore, the impact on
the employees was increased because the employees, inter-
ested in returning to work and being paid, were faced with
the dilemma of abandoning the union they chose if they
wished to return to work. Indeed, the evidence establishes
that they did return to work and signed cards for RWWPE.Respondents argue that the nature of the unfair labor prac-tices found here are not so substantial that a fair election
could not be held. I do not agree. The Respondent Employ-
er's actions not only caused a complete repudiation of Local
810 by the employees who had once supported it, but its ac-
tions in recognizing and signing a collective-bargaining
agreement with RWWPE served to substitute a labor organi-
zation which had not been chosen by any of them. This sup-
planting of validly and freely chosen Local 810 by an unlaw-
fully supported RWWPE caused an entrenchment of
RWWPE in the shop. This conduct has a strong coercive ef-
fect on the employees' freedom of choice, serving to remove
from the employees their selection of a labor organization to
represent them. Yolo Transport, 286 NLRB 1087, 1094(1987); Cas Walker's Cash Stores, 249 NLRB 316, 326(1980).The events which occurred were tumultuous when viewedfrom the employees' standpoint. On that day Local 810 made
its demand for recognition. The following day, Respondent
Employer threatened its employees with discharge if they did
not sign cards for RWWPE. Shortly thereafter, they were on
the street, striking against the unfair labor practices of the
Employer, where they were subjected to further unfair labor
practices, including threats of plant closure and discharge.These events and violations ``which threaten the very liveli-
hood of employees, are likely to have a lasting impact which
is not easily erased by the mere passage of time or the
Board's usual remedies.'' Somerset Welding, supra.Accordingly, the possibility of erasing the effects of theEmployer's unfair labor practices and conducting a fair elec-
tion by the use of traditional remedies is slight. Reguiring
Respondent Employer to refrain from such conduct will not
eradicate the lingering effects of the violations. Con-
sequently, an election would not reliably reflect genuine
uncoerced employee sentiment. Accordingly, the employees'
representational desires expressed through authorization cards
would be better protected by the issuance of a bargaining
order than by traditional remedies. Salvation Army Resi-dence, 293 NLRB 944, 946 (1989).Accordingly, a bargaining order is necessary to remedy theunfair labor practices which I have found and to effectuate
the employees' sentiment, as expressed in the valid card ma-
jority obtained in favor of Local 810.CONCLUSIONSOF
LAW1. The Respondent Employer, Baby Watson Cheesecake,Inc., is an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act.2. Local 810, International Brotherhood of Teamsters,AFL±CIO (Local 810), and Retail, Wholesale, Warehouse
and Production Employees International Union (RWWPE),
are labor organizations within the meaning of Section 2(5) of
the Act.3. By threatening employees with discharge if they did notsign an authorization card for RWWPE, Respondent Em-
ployer violated Section 8(a)(1) of the Act.4. By threatening to close its factory rather than recognizeLocal 810, and by threatening to close its factory if its em-
ployees selected Local 810 as their collective-bargaining rep-
resentative, Respondent Employer Section 8(a)(1) of the Act.5. By threatening to and withholding employee paycheckswhen employees refused to sign a card for RWWPE, Re- 427BABY WATSON CHEESECAKE18If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.spondent Employer violated Section 8(a)(1), (2), and (3) ofthe Act.6. By promising to pay employees' dues owed toRWWPE, Respondent Employer violated Section 8(a)(1), (2),
and (3) of the Act.7. By threatening to terminate and permanently replace un-fair labor practice strikers, Respondent Employer violated
Section 8(a)(1) and (3) of the Act.8. By granting recognition to RWWPE and entering intoa collective-bargaining agreement with it containing a union-
security clause, and implementing such clause, Respondent
Employer violated Section 8(a)(1), (2), and (3) of the Act.9. By deducting dues in RWWPE from the paychecks ofits employees without having an uncoerced employee author-
ization therefor, Respondent Employer violated Section
8(a)(1), (2), and (3) of the Act.10. The following unit is appropriate for the purposes ofcollective-bargaining within the meaning of Section 9(b) of
the Act:All production and maintenance employees and ship-ping employees of the Employer employed at its facil-
ity, excluding all clerical employees, and guards, pro-
fessional employees and supervisors as defined in the
Act.11. Since October 28, 1991, Local 810 has been the exclu-sive collective-bargaining representative of the employees setforth in the appropriate collective-bargaining unit, above.12. By the conduct set forth in paragraphs 4±9, above, theRespondent Employer has undermined the majority status of
Local 810, and has precluded any likelihood that a fair elec-
tion could be held.13. Respondent Employer has violated Section 8(a)(5) and(1) of the Act since October 28, 1991, by refusing to recog-
nize and bargain with Local 810 in the above-defined collec-
tive-bargaining unit.14. By accepting recognition as exclusive collective-bar-gaining representative from the Respondent Employer on No-
vember 1, 1991, and by executing a collective-bargaining
agreement on that date which contained a union-security
clause, which was implemented, RWWPE violated Section
8(b)(1)(A) and (2) of the Act.15. By its letters to employees dated December 12, 1991,advising them that they must pay their financial obligations
to the RWWPE or face discharge, RWWPE violated Section
8(b)(1)(A) and (2) of the Act.16. By receiving dues deductions from employees remittedby the Employer, RWWPE violated Section 8(b)(1)(A) and
(2) of the Act.17. Respondent Union did not engage in unfair labor prac-tices, as alleged in the complaint, by receiving assistance and
support from the Employer when the Employer (a) threat-
ened its employees with discharge if they did not sign a card
for RWWPE; (b) threatened to and withheld employees' pay-
checks when they refused to sign a card for RWWPE; or (c)
promised to pay employees' membership dues owed to
RWWPE.18. The unfair labor practices found above constitute un-fair labor practices affecting commerce within the meaning
of Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent Employer and RespondentRWWPE have engaged in unlawful conduct under the Act,
I will recommend that they cease and desist from engaging
in such conduct in the future and affirmatively take such ac-
tion as will dissipate the effects of their unfair labor prac-
tices.The Order will require Respondent Employer to withdrawall recognition from RWWPE as the collective-bargaining
representative of the unit employees, and that RWWPE be
ordered to cease and desist from acting as such representa-
tive.Also the Order will require the Respondent Employer andRWWPE to cease giving force and effect to, and in any way
implementing, the terms of their November 1, 1991 memo-
randum agreement, or the collective-bargaining agreement
dated November 4, 1991. However, nothing contained herein
will be construed as requiring the Respondent Employer to
vary the wage, hour, seniority, or other substantive terms of
employment that the Respondent Employer may have estab-
lished in performance of the contract, or to prejudice the as-
sertion by its employees of any right they may have under
the contract.In addition, inasmuch as the union-security and checkoffprovisions have been implemented, the Order will require
both the Respondent Employer and RWWPE, jointly and
severally, to reimburse all employees for moneys paid by
them, if any, or deducted from their earnings, if any, for ini-
tiation fees, dues, assessments, or other financial obligations
of membership in RWWPE. Interest on such reimbursement
will be computed as prescribed in Florida Steel Corp., 231NLRB 651 (1977), and New Horizons for the Retarded, 283NLRB 1173 (1987).As set forth above, I shall recommend that RespondentEmployer be ordered to bargain with Local 810.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended16ORDERA. The Respondent Employer, Baby Watson Cheesecake,Inc., New York, New York, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Threatening employees with discharge if they do notsign an authorization card for Retail, Wholesale, Warehouse
and Production Employees International Union.(b) Threatening to close its factory rather than recognizeLocal 810, International Brotherhood of Teamsters, AFL±
CIO.(c) Threatening to close its factory if its employees se-lected Local 810 as their collective-bargaining representative.(d) Threatening to withhold and withholding employeepaychecks when employees refused to sign a card for
RWWPE.(e) Promising to pay employees' dues owed to RWWPE. 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''18See fn. 17, above.(f) Threatening to terminate and permanently replace un-fair labor practice strikers.(g) Recognizing RWWPE as the exclusive representativeof its employees in an appropriate collective-bargaining unit,
for purposes of collective-bargaining.(h) Giving effect to its November 1, 1991 memorandumcollective-bargaining agreement, or its collective-bargaining
agreement effective from November 4, 1991, to November 4,
1994, with RWWPE, or to any extension, renewal, or modi-
fication thereof, however nothing in this Order shall author-
ize, allow, or require it to withdraw or eliminate any wage
increase or other monetary benefit which may have been es-
tablished pursuant to such collective-bargaining agreement.(i) Discriminating against its employees by implementingthe terms of the union-security clause in its November 1,
1991, and November 4, 1991 collective-bargaining agree-
ments with RWWPE.(j) In any other manner interfering with, restraining, or co-ercing employees in the exercise of the rights guaranteed
them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Withdraw and withhold all recognition from RWWPEas the exclusive collective-bargaining representative of its
employees in an appropriate collective-bargaining unit.(b) Jointly and severally with RWWPE, reimburse all unitemployees for any moneys required to be paid pursuant to
the November 1, 1991 memorandum agreement, and the No-
vember 4, 1991 collective-bargaining agreement between it
and RWWPE, together with interest computed as set forth in
the remedy section of this decision.(c) Recognize and on request, bargain in good faith withLocal 810, International Brotherhood of Teamsters, AFL±
CIO, as the exclusive collective-bargaining representative of
the employees in the following appropriate collective-bar-
gaining unit concerning terms and conditions of employment
and, if an understanding is reached, embody the understand-
ing in a signed agreement:All production and maintenance employees and ship-ping employees of the Employer employed at its facil-
ity, excluding all clerical employees, and guards, pro-
fessional employees and supervisors as defined in the
Act.(d) Post at its New York City copies of the attached noticemarked ``Appendix A.''17Copies of the notice, on formsprovided by the Regional Director for Region 2, after being
signed by the Respondent's authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material.(e) Post at its New York City facility and under the sameconditions as set forth in (d) above, as soon as they are for-warded by the Regional Director, copies of the attached no-tice marked ``Appendix B.''(f) Notify the Regional Director for Region 2 in writingwithin 20 days from the date of this Order what steps the
Employer has taken to comply.B. The Respondent, Retail, Wholesale, Warehouse andProduction Employees International Union, its officers,
agents, and representatives, shall1. Cease and desist from
(a) Accepting recognition as, and acting as the exclusivecollective-bargaining representative of the employees of
Baby Watson Cheesecake, Inc., in an appropriate collective-
bargaining unit.(b) Giving effect to its November 1, 1991 memorandumagreement or its collective-bargaining agreement of Novem-
ber 4, 1991, with the Employer, or to any extension, renewal,
or modification thereof.(c) Discriminating or causing or attempting to cause theEmployer to discriminate against employees in violation of
Section 8(a)(3) of the Act by maintaining or implementing
the terms of the union-security provision contained in its No-
vember 1, 1991 and November 4, 1991 collective-bargaining
agreements with the Employer.(d) Threatening employees that it would seek their dis-charge if they failed to meet their financial obligations to
RWWPE.(e) In any other manner interfering with, restraining, or co-ercing employees in the exercise of the rights guaranteed
them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Jointly and severally with the Employer, reimburse allunit employees for any moneys required to be paid pursuant
to the November 1, 1991 memorandum agreement, and the
November 4, 1991 collective-bargaining agreement with the
Employer, together with interest computed as set forth in the
remedy section of this decision.(b) Post at its offices and meeting places, copies of the at-tached notice marked ``Appendix B.''18Copies of the notice,on forms provided by the Regional Director for Region 2,
after being singed by the Respondent Union's authorized rep-
resentative, shall be posted by Respondent Union imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
its members are customarily posted. reasonable steps shall be
taken by Respondent Union to ensure that the notices are not
altered, defaced, or covered by any other material.(c) Mail to the Regional Director for Region 2 signed cop-ies of ``Appendix B'' for posting by the Employer at its New
York City facility, as provided above. Copies of the notice
to be furnished by the Regional Director, after being signed
by a representative of RWWPE, will be returned to the Re-
gional Director for disposition by him.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent Union
has taken to comply. 429BABY WATSON CHEESECAKEAPPENDIX ANOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
threaten employees with discharge if theydo not sign an authorization card for Retail, Wholesale,
Warehouse and Production Employees International Union.WEWILLNOT
threaten to close our factory rather than rec-ognize Local 810, International Brotherhood of Teamsters,
AFL±CIO.WEWILLNOT
threaten to close our factory if our employ-ees select Local 810 as their collective-bargaining representa-
tive.WEWILLNOT
threaten to withhold and withhold employeepaychecks when employees refuse to sign a card for
RWWPE.WEWILLNOT
promise to pay employees' dues owed toRWWPE.WEWILLNOT
threaten to terminate and permanently re-place unfair labor practice strikers.WEWILLNOT
recognize RWWPE as the exclusive rep-resentative of our employees in an appropriate collective-bar-
gaining unit, for purposes of collective-bargaining.WEWILLNOT
give effect to our November 1, 1991 memo-randum collective-bargaining agreement, or our collective-
bargaining agreement effective from November 4, 1991, to
November 4, 1994, with RWWPE, or to any extension, re-
newal, or modification thereof, however nothing herein shall
authorize, allow or require us to withdraw or eliminate any
wage increase or other monetary benefit which may have
been established pursuant to such collective-bargaining
agreement.WEWILLNOT
discriminate against our employees by im-plementing the terms of the union-security clause in our No-
vember 1, 1991, and November 4, 1991 collective-bargaining
agreements with RWWPE.WEWILLNOT
in any other manner interfere with, restrain,or coerce employees in the exercise of the rights guaranteed
them by Section 7 of the Act.WEWILL
withdraw and withhold all recognition fromRWWPE as the exclusive collective-bargaining representative
of our employees in an appropriate collective-bargaining unit.WEWILL
jointly and severally with RWWPE, reimburseall unit employees for any moneys required to be paid pursu-
ant to the November 1, 1991 memorandum agreement, and
the November 4, 1991 collective-bargaining agreement be-
tween us and RWWPE, together with interest.WEWILL
recognize and on request, bargain in good faithwith Local 810, International Brotherhood of Teamsters,
AFL±CIO, as the exclusive collective-bargaining representa-
tive of the employees in the following appropriate collective-
bargaining unit concerning terms and conditions of employ-
ment and, if an understanding is reached, embody the under-
standing in a signed agreement:All our production and maintenance employees andshipping employees employed at our facility, excluding
all clerical employees, and guards, professional employ-
ees and supervisors as defined in the Act.BABYWATSONCHEESECAKE, INC.APPENDIX BNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
accept recognition as, and act as the exclu-sive collective-bargaining representative of the employees of
Baby Watson Cheesecake, Inc., in an appropriate collective-
bargaining unit.WEWILLNOT
give effect to our November 1, 1991 memo-randum agreement or our collective-bargaining agreement of
November 4, 1991 with the Employer, or to any extension,
renewal, or modification thereof.WEWILLNOT
discriminate or cause or attempt to causethe Employer to discriminate against employees in violation
of Section 8(a)(3) of the Act by maintaining or implementing
the terms of the union-security provision contained in our
November 1, 1991, and November 4, 1991, collective-bar-
gaining agreements with the Employer.WEWILLNOT
threaten employees that we would seek theirdischarge if they failed to meet their financial obligations to
us.WEWILLNOT
in any other manner interfere with, restrain,or coerce employees in the exercise of the rights guaranteed
them by Section 7 of the Act.WEWILL
jointly and severally with the Employer, reim-burse all unit employees for any moneys required to be paid
pursuant to our November 1, 1991 memorandum agreement,
and our November 4, 1991 collective-bargaining agreement
with the Employer, together with interest.RETAIL, WHOLESALE, WAREHOUSEAND
PRO-DUCTIONEMPLOYEESINTERNATIONALUNION